 



Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED
MASTER
FACILITY AGREEMENT
dated October 24, 2005
between
NORTEL NETWORKS LIMITED,
as Principal
and
EXPORT DEVELOPMENT CANADA

 



--------------------------------------------------------------------------------



 



             
ARTICLE 1
  DEFINITIONS     1  
1.1
  Definitions     1  
1.2
  Accounting Terms and Determinations     14  
 
           
ARTICLE 2
  THE FACILITIES     14  
2.1
  Nature of Facilities     14  
2.2
  Termination or Suspension by EDC     15  
2.3
  Fees     16  
 
           
ARTICLE 3
  CONDITIONS     16  
3.1
  Support     16  
3.2
  Waiver     17  
 
           
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES     17  
4.1
  Representations and Warranties     17  
4.2
  Bring-Down     21  
 
           
ARTICLE 5
  COVENANTS     21  
5.1
  Information     21  
5.2
  Notice of Material Events     23  
5.3
  Existence; Conduct of Business     23  
5.4
  Maintenance of Properties; Payment of Obligations     23  
5.5
  Insurance     24  
5.6
  Proper Records; Rights to Inspect     24  
5.7
  Debt Limits/Guarantees     24  
5.8
  Negative Pledge     25  
5.9
  Fundamental Changes     25  
5.10
  Sales     26  
5.11
  Hedging     27  
5.12
  Environmental Issues     27  
5.13
  Further Assurances     27  
 
           
ARTICLE 6
  DEFAULTS     28  
6.1
  Events of Default     28  
 
           
ARTICLE 7
  MISCELLANEOUS     30  
7.1
  Notices     30  
7.2
  No Waivers     30  
7.3
  Expenses; Indemnification     30  
7.4
  Amendments and Waivers     31  
7.5
  Termination     31  
7.6
  Successors and Assigns     31  
7.7
  Governing Law; Submission to Jurisdiction     31  
7.8
  Counterparts; Integration; Effectiveness     31  
7.9
  Waiver of Jury Trial     32  
7.10
  Original Agreement     32  

SCHEDULE A — Amended and Restated Master Indemnity Agreement
SCHEDULE B — Material Subsidiaries
SCHEDULE C — Permitted Liens (Principal and Domestic Subsidiaries)
SCHEDULE D — Permitted Liens (Foreign Subsidiaries)

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MASTER FACILITY AGREEMENT dated October 24, 2005 (the
“Amended and Restated Facility Effective Date”) between NORTEL NETWORKS LIMITED,
as Principal, and EXPORT DEVELOPMENT CANADA.
WHEREAS the parties hereto are parties to a master facility agreement dated
February 14, 2003, as amended by Amending Agreement No. 1 to Master Facility
Agreement dated July 10, 2003 between the parties hereto and as further amended
by the letter agreements dated March 29, 2004, December 10, 2004 and May 31,
2005 between the same parties (the “Original Agreement”);
AND WHEREAS the parties are desirous of making certain changes to the terms and
conditions of the Original Agreement and the entering into this amended and
restated master facility agreement to effect such changes;
NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1     Definitions. The following terms, as used herein, have the following
meanings:
     “Agreement” means this Amended and Restated Master Facility Agreement and
any annexes, appendices, exhibits and schedules attached hereto, each of which
is hereby incorporated in the terms of this Agreement, as amended, supplemented
or restated from time to time.
     “Amended and Restated Master Indemnity Agreement” means the amended and
restated indemnity agreement executed by the Principal in favour of EDC in the
form of Schedule A hereto, as the same may be amended, supplemented and restated
from time to time.
     “Applicable Exchange Rate” means the spot exchange rate for the relevant
currency against the U.S. dollar for the Domestic Business Day immediately
preceding the relevant date, as quoted on the relevant date by the Wall Street
Journal, or (in the absence of such a quotation) the average of the spot
exchange rates for the relevant currency on the Domestic Business Day
immediately preceding the relevant date quoted on the relevant date by two
Canadian chartered banks selected by EDC.
     “Capital Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



- 2 -
     “CDN$” means the lawful currency of Canada.
     “Change of Control” means (x) any person or persons acting in concert
(within the meaning of the Securities Act (Ontario)), shall acquire beneficial
ownership of more than 50% of the outstanding shares of common stock of the
Relevant Entity, or (y) during any period of 12 consecutive calendar months,
individuals who were directors of the Relevant Entity on the first day of such
period (or who were nominated for election or appointed by such directors as a
director of the Relevant Entity) shall cease to constitute a majority of the
Relevant Entity’s board of directors. For purposes of this definition, “Relevant
Entity” means each of NNC and the Principal.
     “Closing Date” means October 24, 2005 or such other date as the parties
hereto may agree in writing.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with those of the Principal in its
consolidated financial statements if such statements were prepared in accordance
with GAAP as of such date.
     “Consolidated Tangible Assets” means at any date the consolidated assets of
the Principal less cash, cash equivalents and Intangible Assets, all determined
as of such date. For purposes of this definition, “Intangible Assets” means the
amount (to the extent reflected in determining such consolidated assets) of
goodwill, patents, patent rights, patent licences, trademarks, trademark rights,
service marks, tradenames, copyrights, acquired technology, licenses,
franchises, organizations expense, share issuance and like expenses and other
assets which would be treated as intangible assets in accordance with GAAP.
     “Credit Enhanced Foreign Subsidiary Debt” means (a) indebtedness for
borrowed money of a Foreign Subsidiary payable to a financial institution
(i) for which such financial institution has sold a participation in the full
principal amount of such indebtedness for borrowed money to any other
Subsidiary, the Principal or NNC or (ii) the full repayment of which has been
secured by a Lien on, or right of set-off against, deposits of cash, cash
equivalents or investment securities of any other Subsidiary, the Principal or
NNC in an amount equal to the principal amount of such indebtedness for borrowed
money plus any fees and interest relating thereto and (b) the Funded Debt of
such other Subsidiary, the Principal or NNC, as the case may be, directly
resulting from providing such security or right of set-off pursuant to clause
(a)(ii) of this definition.
     “Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) credit card charges of such Person on which interest
charges are payable, (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property (excluding accounts payable incurred in the ordinary course of
business), (f) all Debt of others secured by any Lien on

 



--------------------------------------------------------------------------------



 



- 3 -
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed, (g) all Guarantees by such Person of Debt of others,
(h) all obligations of such Person to pay rent or other amounts under any
Financing Leases and Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, letters of guaranty, indemnity agreements and
Instruments, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) to the extent not otherwise included,
indebtedness or similar obligations (including, if applicable, any net
investment amounts) pursuant to any receivables securitization and (l) all
Equity Interests of such Person which are subject to redemption otherwise than
at the sole option of such Person. The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent that such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that contractual provisions binding on the holder of such Debt
provide that such Person is not liable therefor.
     “Debt Rating” means the NNL Corporate Credit Rating or the NNL Corporate
Family Rating.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Disclosure Schedule ” means the disclosure schedule delivered by the
Principal to EDC prior to the date hereof and initialled by the Principal and
EDC for identification.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in Ottawa, Canada are required or authorized by
law to close.
     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary;
     “EDC” means Export Development Canada, a Canadian Crown corporation.
     “EDC Agreements” means any of the instruments, documents or agreements
listed in the EDC Agreement List, and such other instruments, documents or
agreements as may have heretofore been executed or may hereafter be executed
with respect to the Small Bonds Facility and the General Support Facility
(including for greater certainty and without limitation with respect to the
Small Bonds Facility, the Receivables Bonding Facility and the General Support
Facility as such terms were defined in the Original Agreement), in each case
from time to time on or after the date of the Original Agreement and while this
Agreement is in effect (including, for greater certainty, the Indemnity
Agreements), in every case as such may be amended, supplemented and restated
from time to time.

 



--------------------------------------------------------------------------------



 



- 4 -
     “EDC Agreement List” means the list of EDC Agreements dated February 14,
2003 initialled by the Principal and EDC for identification.
     “Environmental Laws” means with respect to any Person, all applicable laws,
regulations, orders, judgments, decisions of, and agreements of such Person
with, a Governmental Entity and all other statutory requirements relating to
public health or the protection of the environment and all authorizations,
permits, consents, registrations and approvals issued to or binding on such
Person pursuant to such laws, agreements or statutory requirements.
     “Equity Interests” means (i) shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person or (ii) any
warrants, options or other rights to acquire such shares or interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974 (United
States), as amended, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time;
references to sections of ERISA also refer to any successor sections.
     “Euro” means the lawful currency of the European Monetary Union.
     “Event of Default” has the meaning set forth in Section 6.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Executive Officer” means any of the Chairman of the Board of Directors,
the President and Chief Executive Officer, the Chief Financial Officer, the
Treasurer, the Assistant Treasurer or the Controller of the Principal.
     “Facilities” means the Small Bonds Facility and the General Support
Facility, collectively, and “Facility” means either of them; and for greater
certainty, the Support heretofore provided by EDC, including without limitation
the Support provided pursuant to the instruments, documents and agreements
listed in the EDC Agreement List and including support provided pursuant to the
Small Bonds Facility, Receivables Bonding Facility and General Support Facility,
as such terms were defined in the Original Agreement, shall be deemed to be part
of the Facilities.
     “Facility Documents” means this Agreement, the fee letter dated October 24,
2005 between NNL and EDC, the separate agreement referred to in Section 2.3 of
this Agreement and in sections 2(a) and 2(b) of the Amended and Restated Master
Indemnity Agreement, and the EDC Agreements, collectively.
     “Facility Period” means, subject to earlier termination as set forth
herein, the period from and including the date hereof to but excluding the
Termination Date.
     “Financing Leases” means sale and leaseback transactions.

 



--------------------------------------------------------------------------------



 



- 5 -
     “Foreign Subsidiary” means a Subsidiary (which may be a corporation,
limited liability company, partnership or other legal entity) organized under
the laws of a jurisdiction outside the United States and Canada, and conducting
substantially all its operations outside the United States and Canada.
     “Funded Debt” of any Person means, without duplication, all indebtedness
for borrowed money of such Person including, for greater certainty, all Debt of
such Person, other than (i) contingent obligations of such Person securing
(A) the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds, indemnity arrangements and
guarantees and other obligations of a like nature, or (B) obligations under
letters of credit and letters of guarantee issued to support (x) trade or
performance obligations or (y) obligations under operating leases, in the case
of each item in this clause (B), incurred in the ordinary course of business and
for legitimate business purposes; (ii) that described in clause (c) of the
definition of Debt; (iii) proceeds received in respect of any sale of
receivables or receivables securitization; (iv) that described in clauses
(d) and (e) of the definition of Debt except to the extent that the Debt
referred to in such clauses would constitute Funded Debt (without regard to this
clause (iv)); (v) that described in clause (f) of the definition of Debt except
for Funded Debt (without regard to this clause (v)) of others secured by any
Lien on property owned or acquired by such Person, whether or not the Funded
Debt secured thereby has been assumed; and (vi) that described in clause (g) of
the definition of Debt except for any Guarantee by such Person of Funded Debt
(without regard to this clause (vi)) of others.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by the Principal’s independent public accountants) with the
most recent audited consolidated financial statements of the Principal and its
Consolidated Subsidiaries delivered to EDC.
     “Guarantee” by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business; and “Guaranteed” shall have a correlative meaning.
     “General Support Facility” has the meaning ascribed thereto in
Section 2.1(b).

 



--------------------------------------------------------------------------------



 



- 6 -
     “Governmental Entity” means any (i) multinational, federal, provincial,
state, municipal, local or other government, governmental or public department,
central bank, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) any subdivision or authority of any of the foregoing,
or (iii) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the above.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.
     “Indemnitee” has the meaning set forth in Section 7.3(b).
     “Indemnity Agreements” means the indemnity agreements and documents listed
in the EDC Agreement List under the headings “Indemnity Agreements” and
“Guarantee Agreements” (as such agreements may be amended, supplemented and
restated from time to time), together with the Amended and Restated Master
Indemnity Agreement and each and every other indemnity agreement or any other
kind of document containing any kind or form of reimbursement, indemnification
or guarantee obligation or any other remedy in respect of Support offered by
EDC, as may be entered into by the Principal, or any Subsidiary of the
Principal, with EDC from time to time on or after the date of this Agreement and
while this Agreement is in effect.
     “Instrument” means any letter of credit, letter of guarantee, performance
bond, surety bond, or other document, agreement, instrument or writing that
evidences a credit or payment obligation.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Principal and its
Subsidiaries, taken as a whole. Without prejudice to Sections 2.2(A) and 3.1(g),
it is understood that a change in a Debt Rating shall not, in itself, constitute
a Material Adverse Effect.
     “Material Debt” means Debt (other than obligations in respect of the
Facilities), or obligations in respect of one or more Hedging Agreements, of the
Principal and/or one or more of its Subsidiaries in an individual principal
amount of at least US$10,000,000 and which in aggregate principal amount exceeds
US$100,000,000. For purposes of determining Material Debt, the “principal
amount” of the obligations of the Principal and/or one or more of its
Subsidiaries in respect of any Hedging Agreement at any time will be the maximum
aggregate amount (after giving effect to any netting

 



--------------------------------------------------------------------------------



 



- 7 -
provisions or agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.
     “Material Subsidiary” means (a) NNI, Nortel Networks (Asia) Limited, Nortel
Networks (Ireland) Limited and Nortel Networks UK Limited and (b) any
Significant Subsidiary set forth on Schedule B hereto, as the same may be
amended concurrently with the delivery by the Principal of the Principal’s
annual report on Form 10-K each year pursuant to Section 5.1(a) to (i) include
any Subsidiary of the Principal that satisfies the criteria for a Significant
Subsidiary as of the immediately preceding December 31, and (ii) remove any
Subsidiary of the Principal that no longer satisfies such criteria as of the
immediately preceding December 31.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Cash Proceeds” means, in connection with any disposition of property
or series of related dispositions of property (including pursuant to a Financing
Lease), the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or instalment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) received by the
Principal or any of its Material Subsidiaries, net of reasonable attorney’s
fees, accountants’ fees, investment banking fees, amounts required to be applied
to the repayment of Debt secured by a Permitted Lien on any asset that is the
subject of such disposition, and other customary or reasonable
transaction-related fees and expenses actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements).
     “NNC” means Nortel Networks Corporation, a Canadian corporation, and its
successors.
     “NNI” means Nortel Networks Inc., a Delaware Corporation, and its
successors.
     “NNL Corporate Credit Rating” shall mean the credit rating applied by S&P
to the Principal’s outstanding senior long-term debt.
     “NNL Corporate Family Rating” shall mean the credit rating applied by
Moody’s to the Principal’s outstanding senior long-term debt.
     “Original Agreement” has the meaning ascribed thereto in the first recital
to this Agreement.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA, and to which the Principal
or any Material Subsidiary may have liability, including any liability by reason
of having been a substantial employer within the meaning of section 4063 of
ERISA at any time during the preceding five years, or by reason of being deemed
to be a contributing sponsor under section 4069 of ERISA or, in the case of a
multiple employer plan (as described in

 



--------------------------------------------------------------------------------



 



- 8 -
section 4064(a) of ERISA), has made contributions at any time during the
immediately preceding five plan years.
     “Permitted Financing Leases” means Financing Leases consisting of
(i) temporary leases for a term, including any renewal thereof, of not more than
three years; (ii) leases between Principal and any Subsidiary, between any
Subsidiary and Principal or between Subsidiaries ; and (iii) leases for
properties executed within 365 days of the latest of acquisition, completion of
construction and commencement of commercial operation thereof.
     “Permitted Funded Debt” means:

  (a)   Funded Debt secured by Permitted Liens;     (b)   Funded Debt of a
Person outstanding at the time that Person is merged into, or consolidated or
amalgamated with, the Principal or any Subsidiary, or at the time the properties
of, or equity interests in, the Person are sold, leased or otherwise transferred
to the Principal or any Subsidiary, provided that such Funded Debt was not
created in contemplation of such merger, consolidation, amalgamation with, or
such sale, lease or transfer to, Principal or such Subsidiary;     (c)   Funded
Debt among or between the Principal and any of its Subsidiaries or among or
between any Subsidiaries;     (d)   Funded Debt arising from the honouring by a
bank or other financial institution of a cheque, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Funded Debt is extinguished within 10 Domestic Business Days
of incurrence;     (e)   any Refinancing of Funded Debt existing on the Amended
and Restated Facility Effective Date;     (f)   any guarantee of Funded Debt of
the type described in clauses (a) through (e) of this definition of Permitted
Funded Debt; and     (g)   any Credit Enhanced Foreign Subsidiary Debt.        
“Permitted Investments” means investments in:

  (a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States or Canada (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States or Canada, as the case may be), in each case
maturing within one year from the date of acquisition thereof;

 



--------------------------------------------------------------------------------



 



- 9 -

  (b)   commercial paper maturing within one year from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P, Moody’s or Dominion Bond Rating Services Limited;     (c)  
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof or Canada which has a combined capital and surplus and
undivided profits of at least US$500,000,000;     (d)   fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;     (e)   in the case of
any Foreign Subsidiary, (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the sovereign nation in which such Person is
organized and is conducting business or issued by any agency of such sovereign
nation and backed by the full faith and credit of such sovereign nation, in each
case maturing within one year from the date of acquisition, so long as the
indebtedness of such sovereign nation is rated at least A by S&P, A2 by Moody’s
or A mid by Dominion Bond Rating Service Limited or carries an equivalent rating
from a comparable foreign rating agency or (ii) investments of the type and
maturity described in clauses (b) through (d) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies; and     (f)   any other
investments made in compliance with Corporate Procedure No. 303.30 of NNC with
respect to cash investments and safe custody arrangements, substantially as in
effect on December 20, 2001.

      “Permitted Liens” means:

  (a)   Purchase Money Liens;     (b)   Liens on property of a Person existing
at the time such Person is liquidated or merged into, or amalgamated or
consolidated with, the Principal or a Subsidiary or at the time of a sale, lease
or other disposition to the Principal or a Subsidiary of the properties of a
Person as, or substantially as, an entirety; provided that, in every

 



--------------------------------------------------------------------------------



 



- 10 -

      such case, such Liens are security only for Debt existing at such time and
attach only to all or part of the property (plus improvements and construction
on such property) which is subject to such Liens at such time;     (c)   Liens
to secure indebtedness of the Principal or a Subsidiary to the Principal or any
other Subsidiary;     (d)   Liens in favour of the United States of America or
any State thereof, Canada or any Province or territory thereof, or any
department, agency or instrumentality or political subdivision thereof, or in
favour of any other country or political subdivision, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any indebtedness incurred or guaranteed for the purpose of financing or
refinancing all or any part of the purchase price of the property, shares of
capital stock or indebtedness subject to such Liens, or the cost of constructing
or improving the property subject to such Liens (including, without limitation,
Liens incurred in connection with pollution control, industrial revenue or
similar financings or relating to the development, restoration, demolition or
remediation of property);     (e)   any Lien created by or resulting from
litigation or other proceedings against, or upon property of, the Principal or a
Subsidiary, or any Lien for workmen’s compensation awards or similar awards, so
long as the finality of such judgment or award is being contested and execution
thereon is stayed or such Lien relates to a final unappealable judgment which is
satisfied within 30 days of such judgment or any Lien incurred by the Principal
or a Subsidiary for the purpose of obtaining a stay or discharge in the course
of any litigation or other proceeding; provided that no such Lien shall
constitute a Permitted Lien if its creation or existence would constitute an
Event of Default;     (f)   any Lien existing on the Amended and Restated
Facility Effective Date that would not otherwise be a Permitted Lien as herein
set forth and any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any such Lien, provided,
however, that the principal amount of the Funded Debt secured thereby shall not
exceed the principal amount of the Funded Debt so secured at the time of such
extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to all or a part of the property (plus improvements
and construction on such property) or indebtedness that was subject to the Lien
so extended, renewed or replaced;

 



--------------------------------------------------------------------------------



 



- 11 -

  (g)   Liens imposed by law for taxes, assessments, governmental charges or
levies (and related interest and penalties), in each case that are not yet
delinquent or in default or are being contested in good faith in appropriate
proceedings;     (h)   pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;     (i)   easements, zoning
restrictions, rights-of-way, servitudes and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligation and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Principal or any Subsidiary;     (j)   Liens of a bank, broker or securities
intermediary on whose records a deposit account or a securities account of the
Principal or any Subsidiary is maintained securing the payment of customary fees
and commissions to the bank, broker or securities intermediary or, with respect
to a deposit account, items deposited but returned unpaid;     (k)   Liens
securing Permitted Financing Leases;     (l)   Liens granted after the date
hereof securing Capital Lease Obligations and Financing Leases (other than
Permitted Financing Leases) and securing Funded Debt having an aggregate amount
not exceeding U.S.$50 million, of which no more than U.S.$25 million shall be
Funded Debt of Subsidiaries that are not Foreign Subsidiaries;     (m)  
deposits of cash, cash equivalents or investment securities as security for, or
against which a right of set off has been granted in respect of, Credit Enhanced
Foreign Subsidiary Debt and as described in the definition of such term herein;
and     (n)   Liens permitted by Section 5.8.

     “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
     “Principal” means Nortel Networks Limited, a Canadian corporation, and its
successors.

 



--------------------------------------------------------------------------------



 



- 12 -
     “Principal’s 2003 Form 10-K” means the Principal’s annual report on Form
10-K for the year ended December 31, 2003, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
     “Principal’s 2004 Form 10-K” means the Principal’s annual report on Form
10-K for the year ended December 31, 2004, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
     “Principal’s 2005 Form 10-Q” means the Principal’s quarterly report on Form
10-Q for the period ended June 30, 2005, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
     “Purchase Money Lien” means any Lien on any property acquired, constructed
or improved by the Principal or any of its Subsidiaries incurred on or after the
date of the issue of the Debt which is created or assumed contemporaneously
with, or within 180 days after, such acquisition, or completion of such
construction or improvement, to secure or provide for the payment of the
purchase price thereof or the cost of construction or improvement thereon
incurred after the date of issuance of the Debt (including the cost of any
underlying real property); provided, however, that in the case of any such
acquisition, construction or improvement, the Lien shall not apply to any
property previously owned by the Principal or any of its Subsidiaries, other
than, in the case of any such construction or improvement, any real property,
theretofore substantially unimproved for the purposes of the Principal or any of
its Subsidiaries, on which the property so constructed, or the improvement, is
located and other than any machinery or equipment installed at any time so as to
constitute immovable property or a fixture on the real property on which the
property so constructed, or the improvement, is located.
     “Refinance” means, in respect of any Lien or Funded Debt, to refinance,
extend, renew, refund, repay, redeem, defease or retire, or to grant a Lien or
issue any Funded Debt in exchange or replacement for, such Lien or Funded Debt
in whole or in part and “Refinancing” and “Refinanced” shall have correlative
meanings; provided that the principal amount of the Funded Debt so Refinanced
immediately after such Refinancing does not exceed the principal amount thereof
immediately preceding such Refinancing and that any such Lien so Refinanced
immediately after such Refinancing is limited to all or part of the property
(plus improvements and construction on such property) that was subject to such
Lien preceding such Refinancing.
     “Restricted Countries” means those jurisdictions from time to time notified
in writing by EDC to the Principal as jurisdictions to, or for the benefit of,
which EDC shall not provide any support.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Significant Subsidiary” means, on any given date, any Subsidiary the
revenues of which represent greater than 5% of the consolidated revenues of the
Principal and its Consolidated Subsidiaries.

 



--------------------------------------------------------------------------------



 



- 13 -
     “Small Bonds Facility” has the meaning ascribed thereto in Section 2.1(a).
     “Specified Event of Default” means an Event of Default set forth in any of
Sections 6.1(a), (c), (f), (g), (h) or (i) hereof.
     “Sterling” means the lawful currency of the United Kingdom.
     “Subsidiary” means, as to any Person, any corporation or other entity
(including without limitation a joint venture) of which securities or other
ownership interests to which are attached more than fifty per cent of the votes
that may be cast to elect directors or other persons performing similar
functions, which votes are sufficient if exercised, to elect a majority of the
directors or such other persons, are at the time directly or indirectly owned by
such Person, other than by way of security only; provided that Nortel Government
Solutions Inc., a Delaware Corporation (“NGSI”), and any direct or indirect
Subsidiary of NGSI shall not constitute Subsidiaries for purposes of the
Facility Documents. Unless otherwise specified, “Subsidiary” means a Subsidiary
of the Principal.
     “Support” means each and every provision of support by EDC provided at the
Principal’s request, for the benefit of the Principal and its affiliates
(including without limitation its Subsidiaries), pursuant to the Facilities;
provided, however, that such requested support is not for, and will not result
in, the benefit of or assistance to any Person incorporated, organized or
otherwise formed in, or any Person’s operations, ventures or business (whether
continuing or isolated in nature) in, any of the Restricted Countries. For
greater certainty, any particular “Support” shall be deemed to be outstanding
for so long as EDC shall have any liability under any of the Facilities or for
so long as the Principal shall have any liability under any of the Facilities,
with respect to any indemnity, reimbursement or guarantee obligations owed to
EDC for any payments made by EDC under the Facilities, or to make any payment to
EDC under any of the Facilities (to the extent, in the case of partial
reimbursement or payment, of the portion thereof not yet reimbursed or paid).
     “Termination Date” means December 31, 2007, unless extended by the written
agreement of the parties hereto.
     “Trigger Date” means the first date after the Amended and Restated Facility
Effective Date on which the Principal no longer has any senior secured long-term
debt.
     “US dollars” and the sign “US$” means lawful currency of the United States.
     “United States” means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.
     “Welfare Plan” means a “welfare plan” as such term is defined in section
3(i) of ERISA.

 



--------------------------------------------------------------------------------



 



- 14 -
1.2     Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Principal’s independent
public accountants) with the most recent audited consolidated financial
statements of the Principal and its Consolidated Subsidiaries delivered to EDC.
ARTICLE 2
THE FACILITIES
2.1     Nature of Facilities

  (a)   Committed. Small Bonds Facility. EDC agrees, on the terms and conditions
set forth in this Agreement, to provide Support up to a maximum aggregate amount
of US$300 million, or the equivalent thereof in Euros, CDN$, or Sterling, or in
such other currencies as EDC may agree to support (or any combination thereof),
outstanding at any time (including for the purpose of calculating the amount of
such Support, the amount of support outstanding from time to time under the EDC
Agreements described under the heading “Small Bonds Facility” in the EDC
Agreement List). Such Support shall be provided on a revolving basis in the form
of guarantee bonds or guarantee type documents in support of the issuance,
continuance or renewal by financial institutions, at the request of the
Principal, of Instruments in respect of contract performance. Such Support shall
expire no later than the Termination Date and shall be issued with individual
amounts of up to and including US$10 million or the equivalent thereof, in
Euros, CDN$, or Sterling, or in such other currency as EDC may agree to support.
The facility referred to in this Section 2.1(a) is hereinafter referred to as
the “Small Bonds Facility”. EDC’s commitment to provide Support under the Small
Bonds Facility shall terminate at the close of business on the day immediately
preceding the Termination Date.     (b)   Uncommitted.

  (i)   General Support Facility. EDC agrees, on the terms and conditions set
forth in this Agreement and subject to the exercise of its sole discretion, to
provide Support up to a maximum aggregate of US$450 million, or the equivalent
thereof in Euros, CDN$, or Sterling, or in such other currencies as EDC may
agree to support (or any combination thereof) (including, for the purpose of
calculating the amount of such Support, the amount of support outstanding from
time to time under the EDC Agreements described under the heading “General
Support Facility” in the EDC Agreement List). Such Support shall be provided on
a revolving basis through: (i) the provision of guarantee bonds or guarantee
type documents issued to financial institutions in

 



--------------------------------------------------------------------------------



 



- 15 -

      connection with the purchase of accounts receivable or securitizations by
such financial institutions; (ii) the purchase of accounts receivable or
securitizations by EDC; or (iii) the provision of guarantee bonds or guarantee
type documents in support of the issuance, continuance or renewal by financial
institutions, at the request of the Principal, of Instruments in support of
contract performance. Support provided through the provision of guarantee bonds
or guarantee type documents, or receivables purchased or securitized by EDC,
shall expire no later than the Termination Date. The facility described in this
Section 2.1(b)(i) is hereinafter referred to as the “General Support Facility”.
The General Support Facility shall automatically terminate at the close of
business on the day immediately preceding the Termination Date. The General
Support Facility shall be revolving and, for greater certainty, EDC will approve
or decline coverage for transactions requested by the Principal on a
case-by-case basis.     (ii)   Discretion. For greater certainty, the Principal
hereby acknowledges that EDC shall be under no obligation at any time to permit
any use to be made of the General Support Facility, notwithstanding that the
conditions precedent to the provision of any such Support shall all have been
satisfied, it being further acknowledged and agreed by the Principal that the
provision of such Facility is at the total and unfettered discretion of EDC.

2.2     Termination or Suspension by EDC. Without limiting the discretionary
nature of the General Support Facility, EDC may terminate or suspend the General
Support Facility at any time and at its sole discretion, upon written notice to
the Principal, and EDC may (A) terminate or suspend the Small Bonds Facility at
any time (i) after the occurrence of an Event of Default which is continuing; or
(ii) until the Trigger Date, the NNL Corporate Family Rating or the NNL
Corporate Credit Rating with respect to senior secured long-term debt of the
Principal shall have ceased to exist or shall have been downgraded to less than
“B3” or to less than “B minus”, respectively, and, after the Trigger Date, the
NNL Corporate Family Rating or the NNL Corporate Credit Rating with respect to
senior unsecured long-term debt of the Principal shall have ceased to exist or
shall be rated at less than “B3” or “B minus”, respectively; provided, however,
that if at any time after the Trigger Date the provisions of Section 5.8 hereof
have resulted in the Facilities and all obligations (whether absolute or
contingent) to EDC being secured, the tests in this clause (ii) with respect to
the ratings for senior secured long-term debt shall again apply; and (B) suspend
the Small Bonds Facility at any time after the occurrence of an event or the
discovery of a circumstance that could reasonably be expected to have a Material
Adverse Effect; provided that the termination or suspension of a Facility shall
not affect any Support as is then outstanding thereunder, but no further Support
will be provided under such Facility following a termination or during a
suspension thereof.

 



--------------------------------------------------------------------------------



 



- 16 -
2.3     Fees.The Principal shall pay to EDC, within 30 days of the Amended and
Restated Facility Effective Date, the up front fee separately agreed by the
Principal and EDC in writing. In addition the Principal agrees that it shall pay
to EDC such fees as may be required under the terms and conditions of any of the
EDC Agreements and the Principal further acknowledges that, notwithstanding any
stipulation to the effect that a fee is payable to EDC by a third party under
any of the EDC Agreements, the Principal may, pursuant to an agreement with such
third party or with EDC, be liable for the payment of such fee.
ARTICLE 3
CONDITIONS
3.1     Support. Without limiting the discretionary nature of the General
Support Facility, the obligation of EDC to make any Support available at any
time is subject to the satisfaction of the following conditions:

  (a)   the fact that, immediately before and after the provision of such
Support, no Default shall have occurred and be continuing;     (b)   the fact
that, immediately after the provision of such Support, the aggregate outstanding
exposure of EDC under the relevant Facility, at the Applicable Exchange Rate
will not exceed the maximum aggregate Support for such Facility;     (c)   in
the case of the General Support Facility, receipt from the Principal of a
written request for Support;     (d)   in the case of the provision of Support
under the General Support Facility, unless otherwise agreed by EDC, the fact
that the representations and warranties of the Principal contained in this
Agreement shall be true on and as of the date of the provision of any such
Support regardless of when they are expressed to be made;     (e)   EDC shall
have approved any documentation in respect of which such Support is to be given
and shall be satisfied that the terms and conditions thereof are acceptable to
it;     (f)   no call shall have been made on any Instrument issued on behalf of
the Principal or any Subsidiary, whether or not such Instrument is subject to
this Agreement, which, together with any other calls for performance on any such
Instruments after February 14, 2003, aggregates in excess of US$100,000,000;    
(g)   until the Trigger Date, the NNL Corporate Family Rating or the NNL
Corporate Credit Rating with respect to senior secured long-term debt of the
Principal shall not have ceased to exist or shall not have been downgraded to
less than “B3” or to less than “B minus”, respectively, and, after the Trigger
Date, the NNL Corporate Family Rating or the NNL

 



--------------------------------------------------------------------------------



 



- 17 -

      Corporate Credit Rating with respect to senior unsecured long-term debt of
the Principal shall not have ceased to exist or shall not be rated at less than
“B3” or “B minus”, respectively; provided, however, that if at any time after
the Trigger Date the provisions of Section 5.8 hereof have resulted in the
Facilities and all obligations (whether absolute or contingent) to EDC being
secured, the tests in this clause (g) with respect to the ratings for senior
secured long-term debt shall again apply;     (h)   no event shall have occurred
and be continuing or circumstance shall be existing that could reasonably be
expected to have a Material Adverse Effect; and     (i)   no development shall
have occurred, or prior development, fact or circumstance shall have been
disclosed, with respect to any action, suit or proceeding by or before any
arbitrator or Governmental Entity against or affecting the Principal or any of
its Material Subsidiaries, or a material part of any of their respective assets
which could reasonably be expected to result in a Material Adverse Effect.

     At the time of each provision of Support hereunder, the Principal shall be
deemed to have represented and warranted hereunder as to the facts specified in
clauses (a), (h) and (i) of this Section and at the time of each provision of
Support under the General Support Facility, the Principal shall be deemed also
to have made the representations and warranties specified in clause (d) of this
Section, in each case, it being understood that a certificate from an officer of
the Principal to such effect shall not be required.
3.2     Waiver. The conditions set forth in Section 3.1 are included for the
sole and exclusive benefit of EDC and may be waived by it in whole or in part
without prejudicing the right of EDC at any time to assert such conditions in
respect of any subsequent Support and without limiting the right of EDC to
decline at any time to give any Support under the General Support Facility.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1     Representations and Warranties. The Principal represents and warrants
that:

  (a)   Corporate Existence and Power. Each of the Principal and any of its
Subsidiaries which are party to any of the Facility Documents is a corporation
duly incorporated and validly existing (and, in the case of the Principal and
NNI, in compliance or good standing, as applicable) under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, the absence

 



--------------------------------------------------------------------------------



 



- 18 -

      of which would have a material adverse effect on the ability of such
Person to perform its obligations under the Facility Documents.     (b)  
Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Principal and any of its Subsidiaries which are
party to any of the Facility Documents of the Facility Documents to which it is
a party (i) are within such Person’s corporate powers and have been duly
authorized by all necessary corporate action, (ii) require no action by or in
respect of, or filing with, any governmental body, agency or official, (iii) do
not contravene any provision of applicable law or regulation or any provision of
the certificate of incorporation or by-laws of such Person, and (iv) do not
contravene any provision of any contract, order, decree or other instrument
binding upon such Person or any of its Subsidiaries, except, in the case of
clauses (ii), (iii) and (iv) above, any such action, filing or contravention
which would not have a material adverse effect on the ability of such Person to
perform its obligations under the Facility Documents.     (c)   Binding Effect.
Each of the Facility Documents constitutes or, when executed, will constitute
valid and binding agreements of the Principal and any of its Subsidiaries which
are parties to them, in each case enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally, by general principles of equity (it being
understood that the enforceability thereof in Canada may be limited by the
Currency Act (Canada), which precludes Canadian courts from awarding a judgment
for an amount expressed in a currency other than Canadian dollars, and to the
extent that any requirement to pay interest at a greater rate after than before
default may not be enforceable in Canada if the same is construed by a Canadian
court to constitute a penalty).     (d)   Financial Information.

  (i)   The (A) consolidated balance sheet of the Principal and its Consolidated
Subsidiaries as of December 31, 2003 and the related consolidated statements of
operations, cash flows and retained earnings for the fiscal year then ended,
reported on by Deloitte & Touche LLP and set forth in the Principal’s 2003 Form
10-K, (B) consolidated balance sheet of the Principal and its Consolidated
Subsidiaries as of December 31, 2004 and the related consolidated statements of
operations, cash flows and retained earnings for the fiscal year then ended,
reported on by Deloitte & Touche LLP and set forth in the Principal’s 2004 Form
10-K, and (C) the unaudited consolidated balance sheet of the Principal and its
Consolidated Subsidiaries as of June 30, 2005 and the related consolidated
statements of operations, cash flows and retained earnings for the two quarters
then ended, and set forth in the Principal’s 2005 Q2

 



--------------------------------------------------------------------------------



 



- 19 -

      Form 10-Q, in each case, have been prepared in accordance with GAAP and
fairly present the consolidated financial position of the Principal and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year or such portion of such fiscal
year, as applicable, subject, in the case of the statements as of and for the
period ended June 30, 2005, to normal year-end adjustments.     (ii)   Since
December 31, 2004, except as set forth in the Disclosure Schedule there has been
no change of circumstances which could reasonably be expected to have a Material
Adverse Effect.

  (e)   Litigation. There is no action, suit or proceeding pending against, or
to the knowledge of the Principal threatened against, or affecting, the
Principal or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision (i) which could have a material adverse effect on the
ability of the Principal or any of its Subsidiaries to perform its obligations
under the Facility Documents to which it is party or which could reasonably be
expected to result in a Material Adverse Effect, except as set forth in the
Disclosure Schedule, or (ii) which in any manner draws into question the
validity of any of the Facility Documents.     (f)   Taxes. Each of the
Principal and its Consolidated Subsidiaries has timely filed or caused to be
filed all tax returns and reports required to have been filed by it and has paid
or caused to be paid all taxes required to have been paid by it, except (i) any
taxes that are being contested in good faith by appropriate proceedings and for
which the relevant obligor has set aside on its books adequate reserves or
(ii) to the extent that failures to do so, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.     (g)  
Solvency.

  (i)   As of the Amended and Restated Facility Effective Date, with respect to
each party named below and based on the most recent monthly financial
information available to the Principal, (A) the fair value of the assets of each
Material Subsidiary that is party to any Facility Document and that is organized
under the laws of a jurisdiction within the United States (a “U.S. Material
Subsidiary”), at a fair valuation viewing such Person as a going concern, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (B) the
present fair saleable value of the property of each U.S. Material Subsidiary
that is party to any Facility Document will exceed the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other

 



--------------------------------------------------------------------------------



 



- 20 -

      liabilities become absolute and matured; (C) each U.S. Material Subsidiary
that is party to any Facility Document will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (D) no U.S. Material Subsidiary
that is party to any Facility Document will have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and proposed to be conducted after each date this representation is
made.     (ii)   As of the Amended and Restated Facility Effective Date, with
respect to the Principal and any Material Subsidiary that is party to any
Facility Document and that is subject to the insolvency laws of Canada and based
on the most recent monthly financial information available to the Principal,
(A) the aggregate property of such Person at fair valuation, or if disposed of
at a fairly conducted sale under legal process, is sufficient to enable payment
of all its obligations, due and accruing due; (B) the property of such Person
is, at a fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Person; (C) such Person has not ceased paying
its current obligations in the ordinary course of business as they generally
become due; and (D) such Person is not for any reason unable to meet its
obligations as they generally become due.

  (h)   Liens. Neither the Principal nor any of its Subsidiaries has issued,
assumed or guaranteed any Funded Debt secured by any Lien upon any property of
the Principal or any of its Subsidiaries other than any Permitted Lien. At the
Amended and Restated Facility Effective Date, the Permitted Liens described in
clause (f) of the definition of Permitted Liens are those set forth on
Schedule C in the case of the Principal and the Domestic Subsidiaries and are
those set forth in Schedule D in the case of Foreign Subsidiaries.     (i)  
Environmental Matters. The Principal is not aware of any failure on its part or
on the part of any of its Material Subsidiaries to comply in all material
respects with all applicable Environmental Laws other than where failure to
comply would not reasonably be expected to have a Material Adverse Effect.    
(j)   Compliance with Law. Each of the Principal and its Material Subsidiaries
is in compliance with all applicable laws, judgments, orders, rulings and
guidelines and decisions having force of law, in each case other than (except in
the case of laws relating to corruption and bribery) where failure to comply
would not reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



- 21 -

  (k)   Insurance. The certificate of insurance held by or for the benefit of
the Principal and its Material Subsidiaries most recently delivered to EDC is
accurate and complete in all material respects.     (l)   Employee Benefit,
Pension and Welfare Plans

  (i)   Each of the Principal and the Material Subsidiaries has fulfilled its
obligations under the minimum funding standards of its employee benefit and
pension plans, except where a failure to fulfill such obligations could not
reasonably be expected to have a Material Adverse Effect. During the twelve
consecutive month period prior to the date of the execution and delivery of this
Agreement and prior to any date on which Support is provided hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302(f) of ERISA, except where such termination or such
contribution failure could not reasonably be expected to have a Material Adverse
Effect. Neither the Principal nor any Material Subsidiary has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA and except where such liability could not reasonably be expected to have a
Material Adverse Effect.     (ii)   There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Pension Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

4.2     Bring-Down. As long as any Support is outstanding under the Small Bonds
Facility, the representations and warranties set forth in this Agreement shall
be deemed to have been made again as at the last day of each calendar month
regardless of when they are expressed to be made.
ARTICLE 5
COVENANTS
The Principal agrees that, so long as this Agreement is in effect, EDC has any
commitment hereunder, there are any Instruments outstanding under any of the
Facilities or any amount payable under any Indemnity Agreement remains unpaid:
5.1     Information. The Principal will deliver to EDC:

  (a)   as soon as available and in any event within five Domestic Business Days
after the earlier of (i) 90 days after the end of each fiscal year of the
Principal and (ii) the applicable deadline for filing thereof under the

 



--------------------------------------------------------------------------------



 



- 22 -

      Exchange Act, the Principal’s annual report on Form 10-K as filed with the
Securities and Exchange Commission, including a consolidated balance sheet of
the Principal and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of operations, cash flows and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by Deloitte & Touche
LLP or other independent public accountants of nationally recognized standing,
together with a certificate of an Executive Officer setting out the Material
Subsidiaries as at December 31 of the year to which such report relates;     (b)
  as soon as available and in any event within five Domestic Business Days after
the earlier of (i) 45 days after the end of each of the first three quarters of
each fiscal year of the Principal and (ii) the applicable deadline for filing
thereof under the Exchange Act, the Principal’s quarterly report on Form 10-Q as
filed with the Securities and Exchange Commission, including a consolidated
balance sheet of the Principal and its Consolidated Subsidiaries as of the end
of such quarter and the related consolidated statements of operations, cash
flows and retained earnings for such quarter and for the portion of the
Principal’s fiscal year ended at the end of such quarter, setting forth in the
case of such statements of operations, cash flows and retained earnings, in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Principal’s previous fiscal year;     (c)   simultaneously with
the delivery of each set of financial statements referred to in clauses (a) and
(b) above, a certificate of the Treasurer or Assistant Treasurer of the
Principal stating whether to the best of such Person’s knowledge, after having
conducted a reasonable investigation, any Default exists on the date of such
certificate and, if any Default then exists, setting forth reasonable details
thereof and confirming that such financial statements have been prepared in
accordance with GAAP and present fairly the financial condition of the Principal
and its Consolidated Subsidiaries as of their respective dates and for the
respective periods as of which they have been prepared, subject, in the case of
(b), to normal year-end adjustments;     (d)   from time to time such additional
information regarding the financial position or business of the Principal and
its Subsidiaries as EDC may reasonably request to enable EDC to protect its
rights under the Facility Documents; provided that neither the Principal nor any
of its Subsidiaries shall be under any obligation to supply any information the
supply of which would be contrary to any confidentiality obligation binding on
the Principal or any of its Subsidiaries or any of their respective Subsidiaries
or which is unpublished price sensitive information or the supply of which

 



--------------------------------------------------------------------------------



 



- 23 -

      would be contrary to any applicable securities laws or the regulations of
any relevant stock exchanges.

5.2     Notice of Material Events. As soon as practicable, and in any event
within the earlier of five Domestic Business Days and seven days, after an
Executive Officer acquires knowledge thereof, the Principal will furnish to EDC
prompt written notice of the following:

  (a)   the occurrence of any Default and the action that the Principal proposes
to take, or has taken, to cure such Default;     (b)   the filing or
commencement of any action, suit or proceeding, or any material adverse
development or change in the condition or nature of any such action, suit or
proceeding, by or before any arbitrator or governmental authority against or
affecting the Principal or any Subsidiary that has a reasonable possibility of
being adversely determined and, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;     (c)   any change in any
Debt Rating with negative implications; and     (d)   the occurrence of a
Material Adverse Effect.

Each notice delivered under this Section (other than clause (c) above) shall be
accompanied by a statement of an Executive Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
5.3     Existence; Conduct of Business. The Principal will, and will cause its
Material Subsidiaries to, preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names necessary or desirable to the
normal conduct of the business of the Principal and its Subsidiaries, taken as a
whole; provided that the foregoing shall not prohibit any amalgamation, merger,
consolidation, liquidation or dissolution permitted under Section 5.9.
5.4     Maintenance of Properties; Payment of Obligations. The Principal will,
and will cause its Material Subsidiaries to, maintain all property material to
the conduct of the business of the Principal and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted. The
Principal will, and will cause each of its Subsidiaries to, pay its obligations,
including tax obligations, that, if not paid, could result in a Material Adverse
Effect, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Principal, NNI or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



- 24 -
5.5     Insurance. The Principal will, and will cause each of its Material
Subsidiaries to, maintain, with reputable insurance carriers, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business, owning similar properties, and located
in the same general areas in which the Principal or such Material Subsidiary, as
the case may be, operates, provided that insurance coverage against terrorist
acts shall be required only so long as such coverage is available on
commercially reasonable terms. It is understood that the insurance policies
maintained by the Principal and its Material Subsidiaries on the date hereof as
set forth in the certificate of insurance referred to in Section 4.1(k) hereof
shall be deemed adequate for purposes of this subsection.
5.6     Proper Records; Rights to Inspect. The Principal will record, summarize
and report all financial information in accordance with GAAP, which information
will include information on such Person’s Subsidiaries prepared on a
consolidated basis. The Principal and any Subsidiary party to any Facility
Document will permit any representatives designated by EDC, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
and its properties or assets with any officers designated for such purpose by an
Executive Officer and (after reasonable prior notice to the Principal and
subject to the right of such designated officers to be present during such
discussions) independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested; provided that unless an
Event of Default has occurred and is continuing, EDC may take such actions only
once during each fiscal quarter of the Principal.
5.7     Debt Limits/Guarantees. At any time after the Amended and Restated
Facility Effective Date, the Principal will not permit any Subsidiary to
(a) create, incur or assume any Funded Debt (other than Permitted Funded Debt)
including any accrued and unpaid interest, fees or other amounts owing in
respect thereof or (b) issue, assume or provide a Guarantee of any Funded Debt
of the Principal or any Subsidiary of the Principal (other than Permitted Funded
Debt) without, in the case of any such action described in (a) or (b),
effectively providing concurrently therewith that the Facilities and all
obligations (whether absolute or contingent) to EDC in respect thereof shall be
guaranteed equally and rateably with any such Funded Debt, to the satisfaction
of EDC, acting reasonably; provided that any Subsidiary of the Principal may
create, incur or assume any such Funded Debt or issue, assume or provide a
Guarantee of any such Funded Debt provided that the aggregate amount of all
Funded Debt so created, incurred, assumed or Guaranteed, when added to the
Funded Debt of the Principal and its Subsidiaries permitted to be secured by
Liens (other than Permitted Liens) pursuant to Section 5.8, shall not exceed
U.S. $25 million at any time in the case of Domestic Subsidiaries (the “Domestic
Subsidiary Debt Basket”) and U.S. $100 million at any time in the case of
Foreign Subsidiaries (the “Foreign Subsidiary Debt Basket” and, together with
the Domestic Subsidiary Debt Basket, the “Subsidiary Debt Baskets”); provided
further that, in the event any such Funded Debt is jointly created, incurred,
assumed or Guaranteed by two or more Subsidiaries, the amount of such Funded
Debt applied towards the applicable Subsidiary Debt Basket shall be the largest
amount created, incurred, assumed or Guaranteed by any one of such Subsidiaries;
and provided further

 



--------------------------------------------------------------------------------



 



- 24 -
that, in the event any such Funded Debt is created, incurred, assumed or
Guaranteed by one or more Foreign Subsidiaries and one or more Domestic
Subsidiaries, such Funded Debt shall only be applied towards the Domestic
Subsidiary Debt Basket and not the Foreign Subsidiary Debt Basket.
5.8     Negative Pledge. Subject to Permitted Liens (without regard, for greater
certainty, to clause (n) of the definition of Permitted Liens), the Principal
will not, and will not permit any Subsidiary to, create, incur, issue, assume or
provide a Guarantee of any Funded Debt secured by, and will not secure any
Funded Debt by, a Lien upon any property of the Principal or a Subsidiary
(whether now owned or hereafter acquired) without in any such case effectively
providing concurrently therewith that the Facilities and all obligations
(whether absolute or contingent) to EDC with respect thereto shall be secured
equally and rateably with such Funded Debt; provided that the aggregate amount
of Funded Debt secured by a Lien on the property of the Principal or any of its
Domestic Subsidiaries pursuant to this Section 5.8 will not exceed U.S.
$25 million (the “Domestic Subsidiary Lien Basket”) and the aggregate amount of
Funded Debt secured by a Lien on the property of any Foreign Subsidiaries
pursuant to this Section 5.8 will not exceed U.S. $100 million (the “Foreign
Subsidiary Lien Basket” and, together with the Domestic Subsidiary Lien Basket,
the “Subsidiary Lien Baskets”); provided further that, in the event any such
Funded Debt is secured by a Lien on the property of the Principal and one or
more Subsidiaries or property of two or more Subsidiaries, the amount of such
Funded Debt applied towards the applicable Subsidiary Lien Basket shall be the
largest amount created, incurred, assumed or Guaranteed by any one of the
Principal or such Subsidiaries; and provided further that, in the event any such
Funded Debt is secured by a Lien on the property of one or more Foreign
Subsidiaries and of the Principal or one or more Domestic Subsidiaries, such
Funded Debt shall only be applied towards the Domestic Subsidiary Lien Basket
and not the Foreign Subsidiary Lien Basket. For greater certainty, nothing in
this Section 5.8 shall be construed to permit the creation, incurring, issuance,
assumption or Guaranteeing of any Funded Debt in excess of the limits thereof
set forth in Section 5.7.
5.9     Fundamental Changes.

  (a)   The Principal will not, and will not permit any Material Subsidiary to,
amalgamate, merge or consolidate with or into any other Person, or liquidate or
dissolve, or permit any other Person to amalgamate, merge or consolidate with or
into it, provided that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may amalgamate, merge or consolidate with or into the Principal in a
transaction in which the Principal (which shall include the successor of any
such amalgamation of the Principal and any Subsidiary) is the surviving or
resulting corporation, (ii) the Principal may amalgamate with NNC, (iii) any
Subsidiary may amalgamate, merge or consolidate with or into any Subsidiary in a
transaction in which the surviving or resulting entity is a Subsidiary, and
(iv) any Subsidiary (except NNI) may liquidate or dissolve if the Principal
determines in good faith that such liquidation or dissolution is in the best
interests of the

 



--------------------------------------------------------------------------------



 



- 26 -

      Principal and would not materially and adversely affect the ability of the
Principal to perform its obligations under this Agreement. It is understood that
an asset sale permitted by Section 5.10 which is effected through an
amalgamation, merger or consolidation shall not contravene this Section 5.9.    
(b)   The Principal will not, and will not permit any Material Subsidiary to,
engage to any material extent in any business except businesses of the types
conducted by the Principal and its Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.

5.10     Sales. If the aggregate book value of any assets of the Principal
and/or any Material Subsidiary which are sold, leased, transferred, subjected to
put/call arrangements or otherwise disposed of (other than pursuant to any of
the transactions described in subsections (a) to (g) hereof) during a fiscal
year of the Principal, exceeds 40% of the book value of Consolidated Tangible
Assets, each such book value to be calculated by reference to the most recently
available audited consolidated financial statements of the Principal, then the
Principal shall (i) cause the Net Cash Proceeds arising from any such sales,
leases, transfers, put/call arrangements or other dispositions in excess of such
40% threshold to be used, within 10 days after receipt of such amounts, to
provide to EDC or third parties designated by EDC to whom EDC has liability
under any EDC Agreements, a first priority security interest in cash collateral
(including deposits of cash) equal to the amount of such Net Cash Proceeds and
(ii) obtain from such third parties, to the extent that cash collateral has been
provided to such third parties, releases of EDC from its obligations under such
EDC Agreements; such cash collateral security arrangements and any releases
shall be in form and substance satisfactory to EDC and such third parties;
provided that if any such third party refuses to accept such cash collateral or
to so release EDC, then such cash collateral, in form and substance satisfactory
to EDC, shall be provided to, and accepted by, EDC, except that no such cash
collateral and no such releases shall be required in respect of the following
transactions:

  (a)   sales of inventory, used or surplus equipment or Permitted Investments
or sales, assignments or licenses (or abandonments) of intellectual property or
technology, all in the ordinary course of business;     (b)   sales, transfers
and other dispositions to the Principal or a Subsidiary; provided that any such
sales, transfers or dispositions to a Subsidiary that is not a Material
Subsidiary shall be at prices not less favourable than could be obtained on an
arm’s-length basis from unrelated third parties, it being understood that prices
determined in accordance with the Principal’s policies and relevant tax or
regulatory requirements as customarily applied by the Principal will be deemed
to be on arm’s-length basis;     (c)   sales, transfers and other dispositions
under consideration on the date hereof and the possibility of which was
disclosed in the Disclosure Schedule;

 



--------------------------------------------------------------------------------



 



- 27 -

  (d)   Financing Leases and sales of accounts receivable or rights in respect
thereof, not otherwise prohibited under any of the Facility Documents;     (e)  
(i) easements or other similar covenant agreements that relate to and/or benefit
the operation of the property of the Principal or any Subsidiary, do not
materially or adversely affect the use and operation of the same and are granted
in the ordinary course of business within reasonable commercial standards and
(ii) leases or subleases pursuant to arm’s-length transactions;     (f)   sales,
transfers or other dispositions of assets or property (including Debt, Equity
Interests or rights thereto) acquired or made pursuant to vendor financings not
prohibited hereunder; or     (g)   other individual sales, transfers, leases or
dispositions that yield Net Cash Proceeds less than or equal to US$5,000,000
(including dispositions for which no Net Cash Proceeds are received);

provided that all sales, transfers, put/call arrangements, leases and other
dispositions contemplated by this Section (except those referenced in clause
(b) above) shall be made for fair value as determined by the Principal or as
necessary to comply with relevant tax or regulatory requirements as customarily
applied by the Principal and provided further that all proceeds arising
therefrom, after deduction of reasonable expenses associated therewith, after
and during the continuance of a Specified Event of Default, shall be deposited
and maintained in accounts of the Principal or such Material Subsidiary, as
applicable, subject to a perfected security interest in favour of EDC in form
and substance satisfactory to EDC, acting reasonably. The Principal shall
promptly take or cause to be taken all such actions as are necessary to ensure
that such perfection is achieved.
5.11     Hedging. The Principal will not, and will not permit any Material
Subsidiary to, secure any obligations with respect to any Hedging Agreements if,
as a result thereof, the amount of any cash, cash equivalents and Permitted
Investments on which Liens are granted as security for any such obligations
would at any time exceed US$1 billion.
5.12     Environmental Issues. The Principal will, and will cause each of its
Material Subsidiaries to, (i) comply with all applicable Environmental Laws,
including obtaining and maintaining all relevant environmental permits necessary
to ensure that there is no Material Adverse Effect; and (ii) promptly notify EDC
of any environmental claim, notice or order against it which if adversely
determined to such Person, could reasonably be expected to result in a Material
Adverse Effect.
5.13     Further Assurances. The Principal will not, and will not permit any of
its Subsidiaries to, incur Funded Debt with terms that include a Negative Pledge
Covenant in favour of another creditor more restrictive, taken as a whole, than
that imposed in favour of EDC under Section 5.8 of this Agreement, unless the
Principal

 



--------------------------------------------------------------------------------



 



- 28 -
concurrently delivers a certificate of an Executive Officer (i) notifying EDC
thereof, and (ii) agreeing to incorporate such additional, altered or revised
Negative Pledge Covenant correspondingly to EDC under this Agreement. If EDC at
the time so elects by notice to the Principal, the incorporation of each such
additional, altered or revised Negative Pledge Covenant shall be deemed to occur
automatically without any further action or the execution of any additional
document by any EDC or the Principal. If EDC does not elect to effect such an
automatic incorporation, EDC shall promptly tender to the Principal for
execution by it an amendment (executed by EDC) incorporating such additional
Negative Pledge Covenant. For purposes of this Section 5.13, “Negative Pledge
Covenant” means any covenant (whether expressed as a covenant, event of default
or other agreement) restricting the ability of the Principal or any Subsidiaries
to issue, assume or guarantee any Funded Debt secured by any Lien upon any
property of the Principal or any of its Subsidiaries. Within a reasonable period
of time following a request therefor by EDC, the Principal shall provide EDC
with a true and complete copy of any provisions relating to particular Funded
Debt of the Principal or its Subsidiaries relevant to a determination of the
applicability of this Section 5.13 to the Negative Pledge Covenant relating to
such Funded Debt.
ARTICLE 6
DEFAULTS
6.1     Events of Default. If one or more of the following events (“Events of
Default”) shall have occurred and be continuing:

  (a)   the Principal shall fail to pay when due any amount payable under any of
the EDC Agreements within three Domestic Business Days after demand therefor;  
  (b)   the Principal shall fail to observe or perform any covenant contained in
Section 5.2 or 5.3 (with respect to the existence of the Principal) or in
Section 5.9 or 5.11;     (c)   the Principal or any Subsidiary shall fail to
observe or perform any covenant contained in Section 5.7, 5.8 or 5.10;     (d)  
the Principal shall fail to observe or perform any covenant or agreement
contained in the Facility Documents (other than those covered by clause (a),
(b) or (c) above) and does not remedy the failure on or before 30 days after
notice thereof has been given to the Principal by EDC;     (e)   any
representation or warranty made (or, pursuant to Section 3.1 or 4.2, deemed
made) by the Principal or any of its Subsidiaries in the Facility Documents or
in any certificate delivered pursuant to such Facility Documents shall prove to
have been incorrect in any material respect when made (or deemed made);     (f)
  (i) the Principal or any Subsidiary shall fail to make a payment or payments
(whether of principal or interest and regardless of amount) in

 



--------------------------------------------------------------------------------



 



- 29 -

      respect of Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise and such
failure shall continue beyond any applicable grace period; or (ii) any event or
condition occurs that results in Material Debt becoming due before its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of Material Debt or any trustee or
agent on its or their behalf to cause Material Debt to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, before its
scheduled maturity;     (g)   the Principal or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;     (h)   an involuntary case or other
proceeding shall be commenced against the Principal or any Material Subsidiary
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 30 days, or an order for relief shall be entered against the
Principal or any Material Subsidiary under the bankruptcy or insolvency laws as
now or hereafter in effect in Canada or the United States;     (i)   judgments
or orders for the payment of money in excess of US$100,000,000 shall be rendered
against the Principal or any Subsidiary and such judgments or orders shall
continue unsatisfied and unstayed for a period of 30 consecutive days, or a
judgment creditor shall attach or levy upon any assets of the Principal or any
Subsidiary to enforce any such judgment; or     (j)   a Change of Control shall
occur;

then, and in every such event, in addition to any other right or remedy
available to it or to anyone acting on its behalf or arising at law or in
equity, EDC may, by notice to the Principal, terminate any commitment it may
have hereunder to allow any further use of the Facilities, and may, if such
Event of Default is a Specified Event of Default, enforce or require anyone
holding security on its behalf to enforce such security and require the

 



--------------------------------------------------------------------------------



 



- 30 -
Principal to cash collateralize the amounts of any Support outstanding under the
Facilities; provided, however, that if an Event of Default specified in
Section 6.1(g) or (h) shall occur, all commitments by EDC hereunder shall
automatically, without the need for any notice, be terminated.
ARTICLE 7
MISCELLANEOUS
7.1     Notices. Except as otherwise expressly provided herein, all notices,
requests and other communications to any party hereunder shall be in writing
(including bank wire, facsimile transmission or similar writing and, with
respect to the reports and other information referred to in the next sentence,
by e-mail or other electronic means) and shall be given to such party: (a) in
the case of the Principal or EDC, at its address or facsimile number set forth
on the signature pages hereof, or (b) in the case of any party, such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to EDC and the Principal. All reports and other
information required to be delivered to EDC pursuant to Section 5.1(a), (b) or
(c) may be delivered by e-mail (either as an e-mail attachment or by including
an appropriate internet link to such reports or other information). Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section 7.1 and confirmation of receipt is received, (ii) if given by
e-mail, when such e-mail is transmitted to the e-mail addresses specified
pursuant to this Section, or (iii) if given by any other means, when delivered
at the address specified in this Section; provided that notices to EDC under
Article 2 shall not be effective until received.
7.2     No Waivers. No failure or delay by EDC in exercising any right, power or
privilege hereunder or under any EDC Agreement or any of the Facilities shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
7.3     Expenses; Indemnification.

  (a)   The Principal shall promptly pay (i) all reasonable out-of-pocket
expenses of EDC, including fees and disbursements of special counsel for EDC, in
connection with the preparation and administration of any of the Facility
Documents, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by EDC, including (without
duplication) the fees and disbursements of outside counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom.     (b)   The Principal agrees to
indemnify EDC, its affiliates and the respective directors, officers, agents and
employees of the foregoing (each an

 



--------------------------------------------------------------------------------



 



- 31 -

      “Indemnitee”) and hold each Indemnitee harmless from and against any and
all liabilities, losses, damages, costs and expenses of any kind, including,
without limitation, the reasonable fees and disbursements of counsel, which may
be incurred by such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened by a Person which is not a
party hereto or an affiliate of a party hereto relating to (i) any actual,
proposed or potential use of the Facilities or (ii) the release of any
collateral subject to any Liens of any security held by or for the benefit of
EDC prior to the date hereof and the termination of any Liens or agreements,
documents or instruments relating thereto; provided that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or wilful misconduct as determined by a court of competent
jurisdiction.

7.4     Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Principal and EDC.
7.5     Termination. This Agreement shall terminate on the later of (i) the
Termination Date and (ii) the date on which all obligations in respect of any
outstanding Support and any EDC Agreements shall have been satisfied in their
entirety; provided, however, that no such termination shall affect any
agreements hereunder which are intended to survive any such termination,
including without limitation Sections 7.3, 7.6, 7.7 and 7.9) hereof or any
indemnity, guarantee or reimbursement obligations under any Indemnity
Agreements.
7.6     Successors and Assigns. The provisions of this Agreement shall be
binding upon and enure to the benefit of the parties hereto and their respective
successors and assigns, except that the Principal may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of EDC and any attempt to do so shall be null and void.
7.7     Governing Law; Submission to Jurisdiction. This Agreement and each
Indemnity Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. The
Principal hereby submits to the nonexclusive jurisdiction of the courts of the
Province of Ontario and the federal courts of Canada, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Principal irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.
7.8     Counterparts; Integration; Effectiveness. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This

 



--------------------------------------------------------------------------------



 



- 32 -
Agreement, together with the other Facility Documents, constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof except as may be expressly set forth or referred to herein. This
Agreement shall become effective upon receipt by EDC of counterparts hereof
signed by each of the Principal and EDC (or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by EDC in
form satisfactory to it of telegraphic, telex, facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party).
7.9     Waiver of Jury Trial. EACH OF THE PRINCIPAL AND EDC HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
7.10     Original Agreement. The Original Agreement as amended and restated by
this Agreement shall continue to be in full force and effect as amended hereby
and is hereby ratified and confirmed in the form of this Agreement. For greater
certainty, all liability of the Principal thereunder or in connection therewith
shall continue to apply hereunder on the terms and conditions herein set forth.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            NORTEL NETWORKS LIMITED,
as Principal
      By:           Name:   Katharine B. Stevenson         Title:   Treasurer  
  Per:           Name:   Gordon A. Davies         Title:   General Counsel —
Corporate and
Corporate Secretary       Address:   8200 Dixie Road, Suite 100
Brampton, Ontario L6T 5P6

Facsimile: 905-863-8563     

 



--------------------------------------------------------------------------------



 



- 33 -

            EXPORT DEVELOPMENT CANADA        By:           Name:   Howard
Clysdale         Title:   Senior Financial Services Manager
Telecom Team     Per:           Name:   David Guy         Title:   Director
Telecom Team       Address:   151 O’Connor Street
Ottawa, Ontario K1A 1K3

Facsimile: 613-598-6858     

 



--------------------------------------------------------------------------------



 



SCHEDULE A

      AMENDED AND RESTATED MASTER INDEMNITY AGREEMENT dated the 24th day of
October, 2005 and entered into by

NORTEL NETWORKS LIMITED
(the “Principal”)
and
EXPORT DEVELOPMENT CANADA
(“EDC”)

    WHEREAS the Principal has entered into an amended and restated master
facility agreement dated the 24th day of October, 2005 with EDC (the “Amended
and Restated Facility Agreement”) pursuant to which EDC has agreed to provide
certain types of support to the Principal under the Small Bonds Facility and the
General Support Facility through the issuance of guarantee bonds and other
instruments so as to enable the Principal, or other affiliated entities
designated by the Principal, to obtain assistance from financial institutions;  
    AND WHEREAS the Amended and Restated Facility Agreement contemplates the
execution and delivery of this amended and restated master indemnity agreement,
reflecting amendments to the master indemnity agreement dated February 14, 2003
between the parties hereto;       NOW THEREFORE in consideration of the
premises, the agreement of EDC under the Amended and Restated Facility Agreement
to provide support to the Principal and other good and valuable consideration,
the receipt and sufficiency of which the Principal hereby acknowledges, the
Principal covenants and agrees with EDC as follows:   1.   DEFINITIONS      
Capitalized words and phrases used in this Indemnity Agreement shall have the
meaning attributed to them herein or where they are not specifically defined
herein shall have the same meaning as given to them in the Amended and Restated
Facility Agreement.       In this Indemnity Agreement the plural includes the
singular and vice versa.       References to any agreement (including without
limitation the Amended and Restated Facility Agreement) or other instrument are
deemed to include such agreement or other instrument as it may be modified,
amended, supplemented or restated in accordance with its terms.



--------------------------------------------------------------------------------



 



-2-

    “Beneficiary” means any Person with whom EDC has entered into an EDC Support
Agreement in order to provide Support;       “Business Day” means any day
excluding Saturday, Sunday and any other day which is a legal holiday in Ottawa,
Canada;       “EDC Support Agreement” and “EDC Support Agreements” means any
agreements heretofore or hereafter entered into by EDC that provide Support on
behalf of the Principal or any of its affiliates pursuant to the Small Bonds
Facility or the General Support Facility (including, for greater certainty, and
without limitation, pursuant to the Small Bonds Facility, Receivables Bonding
Facility and General Support Facility, as such terms were defined in the
Original Agreement) but does not include any reinsurance agreements that EDC may
enter into in order to reinsure itself with respect to any of the risks assumed
by EDC under any EDC Support Agreements;       “Indemnity Agreement” means this
amended and restated Master Indemnity Agreement dated the 24th day of October,
2005;       “Libor” means the rate per annum (calculated on the basis of a
360-day year) for one month deposits of CDN$, Euro, Sterling or US$, as the case
may be, appearing on the Telerate Page 3750 at approximately 11:00 a.m., London
time, on the day that is two (2) London banking days preceding the first day of
the period for which interest must be determined, or if such page is not
available, on a similar quote from a comparable source.       “Termination
Instruction Letter” means the letter dated October 24, 2005 from the Principal
and certain of its Subsidiaries to JPMorgan Chase Bank, N.A., as Collateral
Agent, and EDC, requesting EDC, among other things, to consent to the release
and discharge of security.   2.   LIABILITY OF THE PRINCIPAL

  (a)   In consideration of the Support to be provided by EDC under the Small
Bonds Facility pursuant to the Amended and Restated Facility Agreement, the
Principal hereby unconditionally and irrevocably agrees to indemnify EDC,
against all claims and demands made against EDC under or with respect to the EDC
Support Agreements executed with respect to the Small Bonds Facility, including
any amount that EDC pays under such EDC Support Agreements, and against all
costs (including the costs of enforcing the indemnity under this Section 2(a)),
expenses and damages incurred by EDC, directly or indirectly, and arising or
resulting from such claims or demands. The Principal also agrees, as part of its
indemnification obligations under this Section 2(a), to pay interest to EDC at
Libor plus such margin per annum as is separately agreed in writing by EDC and
the Principal on any amount for which indemnification is to be provided under
this Section 2(a) (including the said costs and expenses),



--------------------------------------------------------------------------------



 



-3-

      such interest to accrue from the date of demand by EDC to the date of
payment both before and after demand and judgment.

  (b)   In consideration of the Support to be provided by EDC under the General
Support Facility pursuant to the Amended and Restated Facility Agreement, the
Principal hereby unconditionally and irrevocably agrees to indemnify EDC against
all claims and demands made against EDC under or with respect to the EDC Support
Agreements executed with respect to the General Support Facility, including any
amount that EDC pays under such EDC Support Agreements or any unpaid amount owed
to EDC as a result of the exercise by EDC of any put or similar right in respect
of any such EDC Support Agreements, and against all costs (including the costs
of enforcing the indemnity under this Section 2(b)), expenses and damages
incurred by EDC, directly or indirectly, and arising or resulting from such
claims or demands. The Principal also agrees, as part of its indemnification
obligations under this Section 2(b), to pay interest to EDC at Libor plus such
margin per annum as is separately agreed in writing by EDC and the Principal on
any amount for which indemnification is to be provided under this Section 2(b)
(including the said costs and expenses), such interest to accrue from the date
of demand by EDC to the date of payment both before and after demand and
judgment.     (c)   Payments due to EDC hereunder shall be made to EDC in the
currency in which the relevant payment or payments under the EDC Support
Agreements for which indemnification is being sought under Section 2(a) or
Section 2(b), as applicable, were made by EDC and, in the case of costs and
expenses, in the currency in which such costs and expenses were incurred.    
(d)   The Principal agrees that its liability hereunder shall not be varied or
discharged by reason of the EDC Support Agreements or any of them, or any
related document, being or becoming, in whole or in part, illegal,
unenforceable, void or discharged, or by reason of any negligence on the part of
EDC except to the extent that such negligence constitutes gross negligence or
wilful misconduct in which case the liability of the Principal hereunder shall
be varied or discharged, but only to the extent that such gross negligence or
wilful misconduct: (i) was the direct and primary cause of a claim or demand
being made against EDC under an EDC Support Agreement; or (ii) increased the
liability of the Principal hereunder. The Principal’s liability hereunder shall
not otherwise be varied, discharged or released except by full payment to EDC of
all amounts payable to EDC hereunder. Without limiting the foregoing, the
Principal’s liability hereunder shall continue with respect to and include any
amounts that EDC may be required to pay pursuant to the terms of an EDC Support
Agreement that deem such EDC Support Agreement to continue to be effective or to
be reinstated after the date on which EDC’s



--------------------------------------------------------------------------------



 



-4-

      liability under such EDC Support Agreement would otherwise have expired.  
  (e)   Any computation of interest hereunder shall take into account the actual
number of days occurring in the period for which interest is payable and on the
basis of a 360-day year. For the purposes of the Interest Act (Canada), (i) the
interest rate payable, expressed as an annual rate, shall be equivalent to the
applicable rate based on a year of 360 days, multiplied by the actual number of
days in the calendar year in which the period for which such interest is payable
(or compounded) ends, and divided by 360, (ii) the principle of deemed
reinvestments of interest does not apply to any such interest calculation and
(iii) the rate of interest specified in this Indemnity Agreement is intended to
be a nominal rate and not an effective rate or yield.

3.   EDC MAY ACT IN ITS DISCRETION

  (a)   The Principal absolutely and irrevocably authorizes EDC to: (i) pay
immediately at EDC’s absolute and sole discretion, in whole or in part, any
amounts which, in EDC’s reasonable opinion, are required to be paid pursuant to
the requirements of any EDC Support Agreement; and (ii) enter into any agreement
with a Beneficiary for the purpose of discharging, in whole or in part, EDC’s
obligations under an EDC Support Agreement. EDC will give written notice to the
Principal no less than one (1) Business Day prior to making any payment under an
EDC Support Agreement or entering into any such agreement with a Beneficiary.  
  (b)   The Principal waives any requirement that EDC make demand upon, or seek
to enforce remedies against, any Person before making demand for payment
hereunder, or seeking to enforce any of its rights hereunder, or enforcing any
security therefor, and EDC shall not be bound to exhaust its recourse against
any Person or any collateral it may hold (or that may be held on its behalf),
before demanding or being entitled to a payment hereunder.     (c)   EDC will
not enter into, or consent to any amendments to the provisions of, or issue any
substitute for, or renew, any EDC Support Agreement without the prior written
consent of the Principal provided that in no event shall any failure of EDC to
obtain such consent release the Principal from any liability or obligations
hereunder except to the extent that such failure may result in the Principal
incurring a liability hereunder that it would not otherwise have incurred or
incurring a greater liability hereunder than it would otherwise have incurred.



--------------------------------------------------------------------------------



 



-5-



4.   UNDERTAKINGS OF THE PRINCIPAL

  (a)   Without prejudice to the Principal’s rights under Section 2(d) hereof
and to the fullest extent permitted by law, the Principal hereby waives any
right of counterclaim, right of set-off or deduction and the benefit of all
privileges and defences which now or hereafter may be available to the
Principal, including the benefit of discussion and division, and the Principal
waives diligence, presentment, demand, protest and notice of every kind except
as specifically required hereunder or under any other Facility Document.     (b)
  If requested by EDC, the Principal will assign to EDC, by instruments
satisfactory to EDC and to the extent that the Principal is not legally or
contractually prohibited from doing so, any rights that the Principal may have
against any party to recover any sums demanded and paid under an EDC Support
Agreement until all such sums owed to EDC by the Principal under this Indemnity
Agreement with respect to such EDC Support Agreement have been paid to EDC in
full.     (c)   Unless all sums owed by the Principal to EDC under this
Indemnity Agreement with respect to a particular EDC Support Agreement have been
paid in full, the Principal agrees that (i) its right to receive payments or
distributions of any kind shall be, and it shall cause any such rights of its
affiliates to be, subordinate to the rights of EDC and (ii) it shall, and it
shall cause its affiliates to, hold in trust for, and pay over to, EDC any
payments or distributions of any kind received by the Principal or any such
affiliate, in each case, in respect of any claim that the Principal or any such
affiliate may make as a creditor in the bankruptcy or liquidation of the Person
whose non-payment or whose call on an instrument that was, in either case,
covered by the terms of such EDC Support Agreement resulted in a payment by EDC
under such EDC Support Agreement and further resulted in such sums being owed to
EDC hereunder.

5.   REPRESENTATIONS OF THE PRINCIPAL       The Principal represents and
warrants to EDC that:

  (a)   it is duly incorporated and validly subsisting under the laws of its
place of incorporation and that this Indemnity Agreement has been duly
authorized, executed and delivered by it and is valid and binding on it; and    
(b)   each action to which the Principal requests EDC’s consent and/or
instruction in the Termination Instruction Letter does not contravene the terms
of, or result in the breach of, the Agreements, the other Security Documents (as
“Agreements” and “Security Documents” are defined in or for the purposes of the
Termination Instruction Letter) or the Indentures (as such term is defined in
the Security Agreements).



--------------------------------------------------------------------------------



 



-6-



6.   APPLICATION OF RECOVERIES       Any sums recovered in respect of a payment
made pursuant to an EDC Support Agreement shall be first applied to the costs
and expenses incurred by EDC to effect such recovery and then retained by EDC to
the extent that any monies are due to EDC from the Principal pursuant to this
Indemnity Agreement, provided that any monies remaining thereafter shall,
subject to applicable law, be paid to the Principal.   7.   RIGHTS UNIMPAIRED  
    EDC’s rights and remedies under this Indemnity Agreement are cumulative and
are in addition to, and not in substitution for, any rights or remedies provided
by law, in equity or otherwise and any waiver by EDC of the strict observance or
performance of, or compliance with, any term of this Indemnity Agreement shall
not be deemed to be a waiver of any other term or of any subsequent default or
breach.   8.   TERMINATION OR SUSPENSION OF EDC SUPPORT AGREEMENTS       EDC
will not exercise any rights that it may have under any EDC Support Agreement to
notify the Beneficiary thereof that such EDC Support Agreement has been
terminated or suspended unless: (i) an Event of Default has occurred; or
(ii) any call has been made on any Instrument issued on behalf of the Principal
or any Subsidiary, whether or not such Instrument is subject to the Amended and
Restated Facility Agreement, which, together with any other calls for
performance on any such Instruments after February 14, 2003, aggregates in
excess of US $100,000,000; (iii) until the Trigger Date, the NNL Corporate
Family Rating or the NNL Corporate Credit Rating with respect to senior secured
long-term debt of the Principal shall have ceased to exist or shall have been
downgraded to less than “B3” or to less than “B minus”, respectively, and, after
the Trigger Date, the NNL Corporate Family Rating or the NNL Corporate Credit
Rating with respect to senior unsecured long-term debt of the Principal shall
have ceased to exist or shall be rated at less than “B3” or “B minus”,
respectively; provided, however, that if at any time after the Trigger Date the
provisions of Section 5.8 of the Amended and Restated Facility Agreement have
resulted in the Facilities and all obligations (whether absolute or contingent)
to EDC being secured, the tests in this clause (iii) with respect to the ratings
for senior secured long-term debt shall again apply; or (iv) in the case of a
suspension pursuant to Section 2.2(B) of the Amended and Restated Facility
Agreement, an event shall have occurred or circumstance shall exist that could
reasonably be expected to have a Material Adverse Effect; and in each and every
such case, the Principal acknowledges that EDC shall be entitled to exercise any
such rights. EDC agrees to provide written notice to the Principal
contemporaneously with any written notice provided to any Beneficiary under this
Section 8; provided that failure to give any such notice to the Principal shall
not



--------------------------------------------------------------------------------



 



-7-

    affect EDC’s ability to terminate or suspend any such EDC Support Agreement
in the circumstances described in this Section 8.   9.   GOVERNING LAW      
This Indemnity Agreement shall be deemed to be made under and shall be governed
by and be construed in accordance with the laws of the Province of Ontario and
the laws of Canada applicable therein.   10.   NOTICE       Any demand or notice
to be given hereunder shall be given in writing to the other party and shall be
sent by facsimile or prepaid registered mail and shall be deemed to have been
received, if sent by facsimile, on the day following the transmission thereof
and if sent by prepaid registered mail on the fifth (5) day after mailing,
excluding Saturdays, Sundays and those statutory holidays upon which the offices
of the addressee are normally closed for business. The addresses and facsimile
numbers of the parties for the purposes of giving notice hereunder are as
follows, or as may be notified in writing to the other party:       for EDC:    
  Export Development Canada
151 O’Connor Street
Ottawa, Ontario
Canada K1A 1K3       Facsimile: (613) 598-6858       for the Principal:      
Nortel Networks Limited
8200 Dixie Road, Suite 100
Brampton, Ontario
Canada L6T 5P6
Attention: Assistant Treasurer
Facsimile:  (905) 863-8563   11.   SUCCESSORS AND ASSIGNS       This Indemnity
Agreement is binding upon the Principal and its successors and permitted assigns
and shall enure to the benefit of EDC and its successors and assigns.



--------------------------------------------------------------------------------



 



-8-

12.   COUNTERPARTS       This Indemnity Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
  13.   ORIGINAL MASTER INDEMNITY AGREEMENT       The master indemnity agreement
dated as of February 14, 2003 between the parties hereto as amended and restated
by this Indemnity Agreement shall continue to be in full force and effect as
amended hereby and is hereby ratified and confirmed in the form of this
Indemnity Agreement. For greater certainty, all liability of the Principal
thereunder or in connection therewith shall continue to apply hereunder on the
terms and conditions herein set forth.       IN WITNESS WHEREOF, the Principal
and EDC have duly executed and delivered this Indemnity Agreement as of the date
first above written.        

            NORTEL NETWORKS LIMITED
 
      Per:           Name:   Katharine B. Stevenson        Title:   Treasurer   
          Per:           Name:   Gordon A. Davies        Title:   General
Counsel – Corporate and
Corporate Secretary     

             
EXPORT DEVELOPMENT CANADA
 
      Per:           Name:   Howard Clysdale        Title:   Senior Financial
Services Manager
Telecom Team              Per:           Name:   David Guy        Title:  
Director
Telecom Team   



--------------------------------------------------------------------------------



 



 

         

SCHEDULE B
MATERIAL SUBSIDIARIES
List of Material Subsidiaries as of the Amended and Restated Facility Effective
Date:

      Nortel Networks Inc.         Nortel Networks (Asia) Limited         Nortel
Networks (Ireland) Limited         Nortel Networks UK Limited



--------------------------------------------------------------------------------



 



 



SCHEDULE C
PERMITTED LIENS (PRINCIPAL AND DOMESTIC SUBSIDIARIES)
     The Liens of the Principal and its Domestic Subsidiaries set forth below.

     
Sale and Leaseback on Balance Sheet
   
101 – Belleville SLB
   
051 – Paladium Lease SLB
   
313 – Sunrise Capital Lease SLB
   
540 – RTP Gateway Center SLB
   
Not in excess of
  USD 167M
 
   
Sale and Leaseback off Balance Sheet
   
4655 Great America Parkway, (SC100)
   
4655 Great America Parkway, (SC 101)
   
4655 Great America Parkway, (SC 102)
   
97 Humboldt, Rochester, NY, USA
   
2010 Corporate Ridge, McLean, VA, USA
   
880 Technology Park Drive, Billerica, MA, USA
   
Not in excess of
  USD 202M
 
   
Capitalized Leases
   
598 – Energy Mgmt System
   
598 – GE Capital Lease – SL100 Switches
   
540 – Selectron – Tooling & Test Equip
   
540 – JCI/SBC
   
998 – EITF 01-8
   
Not in excess of
  USD 9M



--------------------------------------------------------------------------------



 



 

SCHEDULE D
PERMITTED LIENS (FOREIGN SUBSIDIARIES)
Part 1
The Liens set forth below securing any Funded Debt incurred under (i) a loan or
any other credit agreement with any commercial bank, other financial institution
or syndicate thereof and (ii) any bonds or similar instruments or agreement or
indenture relating thereto.

     
Sale and Leaseback on Balance Sheet
   
342 – STG-NCL Wangjing Project (2006) SLB
   
Not in excess of
  USD 18M
 
   
Sale and Leaseback off Balance Sheet
   
London Road, Harlow, UK
   
Not in excess of
  USD 120M
 
   
Capitalized Leases
   
460-Pakistan
   
814 – NNSA – E814 Chateaufort Building
   
Not in excess of
  USD 89M

Part II
All Liens of any Foreign Subsidiary existing as of the Amendment and Restatement
Effective Date (other than Liens securing any indebtedness for borrowed money
incurred under (i) a loan or any other credit agreement with any commercial
bank, other financial institution or syndicate thereof or (ii) any bonds or
similar instruments or agreement or indenture relating thereto).

 